department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l number release date tl-n-3115-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel small_business self employed area cc sb lou from chief branch associate chief_counsel passthroughs and special industries cc psi subject excise_tax on heavy trucks and trailers sold at retail this chief_counsel_advice responds to your memorandum dated date please call this office at if you have any further questions in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views issue what should be considered in determining whether a vehicle is excluded from the definition of a highway vehicle by sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations the offhighway vehicle exception conclusion to be excluded from the definition of highway vehicle by the offhighway vehicle exception a vehicle must meet the sec_48_4061_a_-1 special design test and the sec_48_4061_a_-1 substantial impairment test no single characteristic such as width or the addition of an axle automatically excludes a vehicle from the definition of a highway vehicle under the offhighway vehicle exception slight modifications made to a highway vehicle such as adding oversized tires or mirrors do not meet the special design test facts tl-n-3115-01 certain taxpayers have claimed that some types of dump trucks that they sell are not subject_to tax under sec_4051 because they are described in the offhighway vehicle exception to the definition of highway vehicle contained in sec_48 a - d ii the following are examples a a standard highway dump truck is modified by changing an axle and replacing tires with spokes and rims that increase the rear width of the dump truck by two to four inches the total modified width slightly exceed sec_102 inches b a dump truck with a dump box that exceeds the allowable highway width requirements is modified by adding two-inch wheel flares the total modified width slightly exceed sec_104 inches law sec_4051 imposes on the first_retail_sale of certain enumerated articles including in each case the parts or accessories sold on or in connection therewith a tax equal to percent of the article's sale price included among those articles are truck chassis and bodies sec_145 a -1 a of the temporary excise_tax regulations under the highway revenue act of pub l provides that a chassis is taxable only if it is sold as a component part of a highway vehicle as defined in sec_48_4061_a_-1 sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 the term public highway includes any road in the united_states that is not a private roadway examples of vehicles that are designed to perform a function of transporting a load over the public highways are highway-type trucks truck tractors trailers and semi- trailers sec_48_4061_a_-1 provides an exception from the definition of a highway vehicle for certain vehicles specially designed for off-highway transportation this exception provides that a vehicle is not a highway vehicle if it meets two tests a it is specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with construction manufacturing processing farming mining drilling timbering or an operation similar to any of the foregoing enumerated operations the special design test and b by reason of the special design the use of the vehicle to transport the load over the public highways is substantially limited or substantially impaired the substantial impairment test in determining whether the use is limited or impaired account may be taken of whether the vehicle may be driven at regular highway tl-n-3115-01 speeds requires a special permit for highway use is overweight overheight or overwidth for regular use and any other relevant considerations revrul_70_350 1970_2_cb_262 holds that tax applies to the sale of a heavy- duty truck chassis irrespective of its width weight construction or the extent to which it may travel other than over the highway the fact that a chassis is designed to withstand rugged use when transporting property over rough terrain does not negate the fact that the chassis is also designed to transport property over the highway the ruling reasons that the paramount consideration in determining whether a vehicle is a highway vehicle is whether the vehicle is designed for the transportation of persons or property over the highway and not the ultimate use of the vehicle revrul_79_296 1979_2_cb_370 holds that tax applies to the sale of truck- tractors and low-bed semitrailers that are used in combination to transport military equipment on and off the highway and that are oversize and require special permits and or escort vehicles on most state highways the ruling holds that while the vehicles have characteristics that impair their use on the highway in that they are oversize and require special permits those characteristics are necessary in order to enable the vehicles to carry their intended load and accomplish their highway transportation function thus the vehicles are not specially designed for off- highway transportation the truck-tractors are eight-by-eight with a ton capacity inch width and maximum speed of miles per hour with a heavy load the low-bed trailers have four axles and a ton capacity and are inches wide revrul_79_308 1979_2_cb_372 holds that tax applies to the sale of a mixer- feeder vehicle designed to transport a load over the public highway with an overall width of inches that sustains highway speeds of miles per hour revrul_81_252 1981_2_cb_209 holds that tax applies to the sale of a dual-use vehicle designed to transport cargo both off-road and in over-the-highway operations because of its special design the vehicle's on-highway cargo capacity is percent less than the cargo capacity of a conventional highway-type cargo carrier however this special design does not substantially limit the vehicle's ability to transport a load over public highways revrul_77_141 1977_1_cb_317 holds that semitrailers designed for hauling heavy oil-field equipment over rough terrain come within the offhighway vehicle exception the semitrailers have gross vehicle weights ranging from big_number to big_number pounds and widths from to inches and may be used on the public highway only under highly restrictive special permits the permits restrict highway movement of the vehicles to daylight hours and prohibit movement on weekends and during inclement weather the ruling concludes that the use of the semitrailers on the highway is substantially limited tl-n-3115-01 analysis to come within the offhighway vehicle exception a vehicle must meet both the special design test and the substantial impairment test meeting one of the tests is not sufficient no single characteristic such as a vehicle’s being overwidth automatically excludes the vehicle from the definition of highway vehicle under the offhighway vehicle exception slight modifications made to an otherwise taxable vehicle such as adding oversize tires or mirrors do not meet the special design test similarly additions to an otherwise taxable vehicle of readily detachable components such as an axle do not meet the special design test these types of changes do not contribute to the primary function of transporting a particular type of load other than over the public highway as demonstrated by the above revenue rulings whether a vehicle meets the offhighway vehicle exception is fact specific in determining whether the special design test is met some questions to be answered include does the vehicle have a standar d highway chassis and or body if so were substantial modifications made is the vehicle specially designed to ca rry a particular type of load other than over the public highway if so what kind of load what are the vehicle’s special des ign characteristics and how do they contribute to the vehicle’s transporting its load other than over the public highway is the vehicle overwide overweight or overheight if so how does the characteristic contribute to the primary function of transporting a particular load other than over the public highway is the vehicle substantially structurally different than a standard highway vehicle is the vehicle of a type that is not required to be registered cid cid cid cid cid cid cid cid cid tl-n-3115-01 if it is determined that a vehicle meets the special design test then in determining whether a vehicle meets the substantial impairment test some questions to be answered include what are the relevant requirements for lawfully operating a motor_vehicle on the public highway how is the vehicle substantially impair ed for example is the vehicle’s speed or carrying capacity over the public highway substantially limited may the vehicle operator pay a higher annual vehicle registration fee for unrestricted use of the public highway is a special permit required for each use over the public highway if a permit is required does the cost of a permit increase according to size and weight is special signage required for eac h use over the public highway is an escort required for each use over the public highway is the vehicle restricted in using the highways to certain hours or days to certain roads during certain hours within certain distances of their destination under certain weather conditions or during certain months of the year must the vehicle be equipped with s pecial mirrors flags lights and monitoring equipment in order to travel on the public highway case development hazards and other considerations we strongly recommend that should this issue arise in an examination that it be submitted to the national_office in the form of a request for technical_advice any such request should include the manufacturer’s specifications for the vehicle marketing materials describing the uses and characteristics of a vehicle and other written descriptions such as those found in contracts or leases that may be available although not precedential tam and plr cited in your request are good examples of the reasoning we used in determining whether a vehicle met the offhighway vehicle exception cid cid cid cid cid cid cid cid cid
